Case 2:20-cv-02167-PKH Document 51               Filed 09/21/21 Page 1 of 1 PageID #: 615




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

CHRISTOPHER THOMPSON                                                                 PLAINTIFF

v.                                  No. 2:20-CV-02167

RAYMOND OTTMANN, in his individual                                                 DEFENDANT
capacity
                                JUDGMENT

      Pursuant to the opinion and order entered in this case on this date and the opinion and order

entered in this case on June 1, 2021, this case is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUGED this 21st day of September, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
